351 S.E.2d 289 (1987)
318 N.C. 686
STATE of North Carolina, ex rel. UTILITIES COMMISSION, and the Public Staff of the North Carolina Utilities Commission
v.
Martha H. MACKIE, Applicant-Appellant.
No. 108A86.
Supreme Court of North Carolina.
January 6, 1987.
Robert P. Gruber, Executive Director by Antionette Wike, Chief Counsel, and Vickie L. Moir, Staff Atty., Raleigh, for the Public Staff.
I. Beverly Lake, Wake Forest, for the applicant-appellant.
PER CURIAM.
The decision of the Court of Appeals is affirmed, with this modification: the parties may present on remand additional evidence of reasonable expenses of operation and the revenues which the water and sewer *290 systems may reasonably be expected to produce.
MODIFIED AND AFFIRMED.
WEBB, J., did not participate in the consideration or decision of this case.